           Case 2:09-cr-00116-TJS Document 53 Filed 08/11/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :     CRIMINAL NO. 09-116
                                           :
      v.                                   :
                                           :
ANTHONY BERRY                              :

                                      ORDER

      NOW, this 11th day of August, 2021, upon consideration of the defendant’s Motion

for Compassionate Release/Reduction in Sentence/Home Confinement Pursuant to 18

U.S.C. § 3582 & 4205(g) and the “Cares Act” Related to the COVID-19 Pandemic

(Document No. 43), the government’s response, the defendant’s amended Emergency

Application for Modification of Sentence, and the government’s supplemental response,

it is ORDERED that the motion is DENIED.



                                               /s/ Timothy J. Savage
                                               TIMOTHY J. SAVAGE, J.
